Case 1:19-cv-01868-MN Document 23 Filed 02/03/20 Page 1 of 13 PageID #: 378




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

  SENTIENT SENSORS, LLC,                              )
                                                      )
                            Plaintiff,                )
                                                      ) C.A. No. 1:19-CV-01868-MN
                  v.                                  )
                                                      )
  CYPRESS SEMICONDUCTOR                               )
  CORPORATION,                                        )
                                                      )
                            Defendant.                )

      [REVISED PROPOSED] SCHEDULING ORDER [PATENT. NON-ANDA]

        This ______
              3rd   day of _________________,
                             February         2020, the Court having conducted
                                                                             d aan
                                                                                 n

 initial Rule 16(b) scheduling conference pursuant to Local Rule 16.1(b), and the parties

 having determined after discussion that the matter cannot be resolved at this juncture by

 settlement, voluntary mediation, or binding arbitration;


            IT IS HEREBY ORDERED that:

            1.         Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard.

 Unless otherwise agreed to by the parties, the parties shall make their initial disclosures

 pursuant to Federal Rule of Civil Procedure 26(a)(l) within five (5) days of the date the Court

 enters this Order. If they have not already done so, the parties are to review the Court’s

 Default Standard for Discovery, Including Discovery of Electronically Stored Information

 (‘‘ESI”), which is posted at http://www.ded.uscourts.gov (see Other Resources, Default

 Standard for Discovery) and is incorporated herein by reference.


            2.   Joinder of Other Parties and Amendment of Pleadings. All motions to join

 other parties, and to amend or supplement the pleadings, shall be filed on or before October
Case 1:19-cv-01868-MN Document 23 Filed 02/03/20 Page 2 of 13 PageID #: 379




 5, 2020. Unless otherwise ordered by the Court, any motion to join a party or motion to

 amend the pleadings shall be made pursuant to the procedures set forth in Paragraphs 8(g)

 and 9.

           3.      Application to Court for Protective Order.

 Should counsel find it will be necessary to apply to the Court for a protective order

 specifying terms and conditions for the disclosure of confidential information, counsel

 should confer and attempt to reach an agreement on a proposed form of order and submit it

 to the Court within ten (10) days from the date the Court enters this Order. Should counsel

 be unable to reach an agreement on a proposed form of order, counsel must follow the

 provisions of Paragraph 8(g) below.

           Any proposed protective order must include the following paragraph:

                   Other Proceedings. By entering this order and limiting the
                   disclosure of information in this case, the Court does not
                   intend to preclude another court from finding that
                   information may be relevant and subject to disclosure in
                   another case. Any person or party subject to this order who
                   becomes subject to a motion to disclose another party’s
                   information designated “confidential” [the parties should
                   list any other level of designation, such as “highly
                   confidential,” which may be provided for in the protective
                   order] pursuant to this order shall promptly notify that
                   party of the motion so that the party may have an
                   opportunity to appear and be heard on whether that
                   information should be disclosed.

           4.      Papers Filed Under Seal. In accordance with section G of the Revised

    Administrative Procedures Governing Filing and Service by Electronic Means, a redacted

    version of any sealed document shall be filed electronically within seven (7) days of the

    filing of the sealed document.

           5.   Courtesy Copies. The parties shall provide to the Court two (2) courtesy




                                               2
Case 1:19-cv-01868-MN Document 23 Filed 02/03/20 Page 3 of 13 PageID #: 380




 copies of all briefs and any other document filed in support of any briefs (i.e., appendices,

 exhibits, declarations, affidavits etc.). This provision also applies to papers filed under seal.

 All courtesy copies shall be double-sided.


            6.   ADR Process. This matter is referred to a magistrate judge to explore the

 possibility of alternative dispute resolution.


            7.      Disclosures. Absent agreement among the parties, and approval of the

                    Court:

                    (a)      By March 2, 2020, Plaintiff shall identify the accused product(s),

    including accused methods and systems, and its damages model, as well as the asserted

    patent(s) that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the

    file history for each asserted patent.

                    (b)      By March 23, 2020, Defendant shall produce core technical

    documents related to the accused product(s), sufficient to show how the accused

    product(s) work(s), including but not limited to non-publicly available operation

    manuals, product literature, schematics, and specifications. Defendant shall also produce

    sales figures for the accused product(s).

                    (c)      By April 20, 2020, Plaintiff shall produce an initial claim chart

    relating each known accused product to the asserted claims each such product allegedly

    infringes.

                    (d)      By May 18, 2020, Defendant shall produce its initial invalidity

    contentions for each asserted claim, as well as the known related invalidating references.

                    (e)      By January 19, 2021, Plaintiff shall provide final infringement

    contentions.



                                                  3
Case 1:19-cv-01868-MN Document 23 Filed 02/03/20 Page 4 of 13 PageID #: 381




                       (f)   By January 19, 2021, Defendant shall provide final invalidity

      contentions.


            8.         Discovery. Unless otherwise ordered by the Court or agreed to by

    parties, the limitations on discovery set forth in the Federal Rules shall be strictly

    observed.

                       (a)   Discovery Cut Off. All discovery in this case shall be initiated so

                             that it will be completed on or before February 1, 2021.

                       (b)   Document Production.       Document production shall be

                             substantially complete by August 24, 2021.


                      (c)     Requests for Admission. A maximum of 30 requests for

                              admission are permitted for each side.



                       (d)   Interrogatories.
                             i.     A maximum of 28 interrogatories, including

    contention interrogatories, are permitted for each side.


                             ii.    The Court encourages the parties to serve and respond to

    contention interrogatories early in the case. In the absence of agreement among the

    parties, contention interrogatories, if filed, shall first be addressed by the party with the

    burden of proof. The adequacy of all interrogatory answers shall be judged by the level of

    detail each party provides (i.e., the more detail a party provides, the more detail a party

    shall receive).




                                                 4
Case 1:19-cv-01868-MN Document 23 Filed 02/03/20 Page 5 of 13 PageID #: 382




                   (e)      Depositions.

                            i.      Limitation on Hours for Deposition Discovery. Each side is

    limited to a total of 52 hours of taking testimony by deposition upon oral examination.

                            ii.     Location of Depositions.      Any party or representative

    (officer, director, or managing agent) of a party filing a civil action in this district court

    must ordinarily be required, upon request, to submit to a deposition at a place designated

    within this district. Exceptions to this general rule may be made by order of the Court. A

    defendant who becomes a counterclaimant, cross-claimant, or third-party plaintiff shall

    be considered as having filed an action in this Court for the purpose of this provision.

                   (f)      Disclosure of Expert Testimony.
                            i.      Expert Reports. For the party who has the initial burden of

    proof on the subject matter, the initial Federal Rule of Civil Procedure 26(a)(2) disclosure

    of expert testimony is due on or before February 9, 2021. The supplemental disclosure to

    contradict or rebut evidence on the same matter identified by another party is due on or

    before February 16, 2021. Reply expert reports from the party with the initial burden of

    proof are due on or before March, 1, 2021. No other expert reports will be permitted

    without either the consent of all parties or leave of the Court. Along with the submissions

    of the expert reports, the parties shall advise of the dates and times of their experts’

    availability for deposition.

                            ii.    Expert Report Supplementation. The parties agree they will

    permit expert declarations to be filed in connection with motions briefing (including case-

    dispositive motions).




                                                  5
Case 1:19-cv-01868-MN Document 23 Filed 02/03/20 Page 6 of 13 PageID #: 383




                            iii.    Objections to Expert Testimony. To the extent any

  objection to expert testimony is made pursuant to the principles announced in Daubert v.

 Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of

 Evidence 702, it shall be made by motion no later than the deadline for dispositive motions set

 forth herein, unless otherwise ordered by the Court. Briefing on such motions is subject to the

 page limits set out in connection with briefing of case dispositive motions.

                   (g)     Discovery Matters and Disputes Relating to Protective Orders.

                           i.      Any discovery motion filed without first complying with

    the following procedures will be denied without prejudice to renew pursuant to these

    procedures.

                           ii.     Should counsel find, after a reasonable effort pursuant to

    Local Rule 7.1.1 that they are unable to resolve a discovery matter or a dispute relating

    to a protective order, the parties involved in the discovery matter or protective order

    dispute shall contact the Court’s Judicial Administrator to schedule an argument.

                           iii.    On a date to be set by separate order, generally not less than

    four (4) days prior to the conference, the party seeking relief shall file with the Court a

    letter, not to exceed three (3) pages, outlining the issues in dispute and its position on

    those issues. On a date to be set by separate order, but generally not less than three (3)

    days prior to the conference, any party opposing the application for relief may file a

    letter, not to exceed three (3) pages, outlining that party's reasons for its opposition.

                           iv.     The parties shall provide to the Court two (2) courtesy

    copies of its discovery letter and any other document filed in support of any letter (i.e.,

    appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers




                                                  6
Case 1:19-cv-01868-MN Document 23 Filed 02/03/20 Page 7 of 13 PageID #: 384




    filed under seal. All courtesy copies shall be double-sided.

                           v.      Should the Court find further briefing necessary upon

    conclusion of the conference, the Court will order it. Alternatively, the Court may choose

    to resolve the dispute prior to the conference and will, in that event, cancel the conference.

           9.      Motions to Amend / Motions to Strike.

                   (a)     Any motion to amend (including a motion for leave to amend) a

    pleading or any motion to strike any pleading or other document shall be made pursuant

    to the discovery dispute procedure set forth in Paragraph 8(g) above.

                   (b)     Any such motion shall attach the proposed amended pleading as

    well as a “redline” comparison to the prior pleading or attach the document to be stricken.

           10.     Technology Tutorials. Although technology tutorials are not required by the

    Court, they are appreciated and, if any party chooses to file such a tutorial, it shall be

    submitted on or before the date that the Joint Claim Construction Brief is filed. 10 days after

    initial Claim Construction briefs filed. September 17, 2020.

           11.     Claim Construction Issue Identification. On June 1, 2020, the parties shall

    exchange a list of those claim term(s)/phrase(s) that they believe need construction and

    their proposed claim construction of those term(s)/phrase(s). This document will not be

    filed with the Court. Subsequent to exchanging that list, the parties will meet and confer to

    prepare a Joint Claim Construction Chart to be submitted two weeks prior to service of

    the opening claim construction brief. The parties’ Joint Claim Construction Chart should

    identify for the Court the term(s)/phrase(s) of the claim(s) in issue, and should include

    each party’s proposed construction of the disputed claim language with citation(s) only

    to the intrinsic evidence in support of their respective proposed constructions. A copy of




                                                  7
Case 1:19-cv-01868-MN Document 23 Filed 02/03/20 Page 8 of 13 PageID #: 385




    the patent(s) in issue as well as those portions of the intrinsic record relied upon shall be

    submitted with this Joint Claim Construction Chart. In this joint submission, the parties

    shall not provide argument.

             12.    Claim Construction Briefing. The Plaintiff shall serve, but not file, its

    opening brief, not to exceed 20 pages, on August 17, 2020. The Defendant shall serve,

    but not file, its answering brief, not to exceed 30 pages, on September 8, 2020. The

    Plaintiff shall serve, but not file, its reply brief, not to exceed 20 pages, on September 30,

    2020. The Defendant shall serve, but not file, its sur-reply brief, not to exceed 10 pages,

    on October 9, 2020. No later than October 19, 2020, the parties shall file a Joint Claim

    Construction Brief. The parties shall copy and paste their unfiled briefs into one brief,

    with their positions on each claim term in sequential order, in substantially the form

    below.

                                JOINT CLAIM CONSTRUCTION BRIEF

    I.       Agreed-Upon Constructions

    II.      Disputed

             Constructions

             [TERM 1]

                    1.       Plaintiff’s Opening Position

                    2.       Defendant’s Answering Position

                    3.       Plaintiff’s Reply Position

                    4.       Defendant’s Sur-

             Reply Position [TERM 2]

                    1.       Plaintiff’s Opening Position

                    2.       Defendant’s Answering Position




                                                  8
Case 1:19-cv-01868-MN Document 23 Filed 02/03/20 Page 9 of 13 PageID #: 386




                   3.      Plaintiff’s Reply Position

                   4.      Defendant’s Sur-Reply Position

    The parties need not include any general summaries of the law relating to claim

    construction. If there are any materials that would be submitted in an index, the parties

    shall submit them in a Joint Appendix.

           13.     Hearing on Claim Construction. Beginning at                    on November

    9, 2020, the Court will hear argument on claim construction. The parties need not include

    any general summaries of the law relating to claim construction in their presentations to

    the Court. The parties shall notify the Court, by joint letter submission, no later than the

    date on which their joint claim construction brief is filed: (i) whether they request leave

    to present testimony at the hearing; and (ii) the amount of time they are requesting be

    allocated to them for the hearing.

           Provided that the parties comply with all portions of this Scheduling Order, and

    any other orders of the Court, the parties should anticipate that the Court will issue its

    claim construction order within sixty (60) days of the conclusion of the claim

    construction hearing. If the Court is unable to meet this goal, it will advise the parties no

    later than sixty (60) days after the conclusion of the claim construction hearing.

           14.     Supplementation. Absent agreement among the parties, and approval of the

    Court, no later than February 1, 2021 the parties must finally supplement, inter alia, the

    identification of all accused products and of all invalidity references.

           15.     Case Dispositive Motions.

                   (a)     All case dispositive motions, an opening brief, and affidavits, if

    any, in support of the motion shall be served and filed on or before April 5, 2021 [a date




                                                 9
Case 1:19-cv-01868-MN Document 23 Filed 02/03/20 Page 10 of 13 PageID #: 387




    approximately four months prior to the pretrial conference, the four months being

    calculated from the conclusion of the briefing]. Briefing will be presented pursuant to the

    Court’s Local Rules. No case dispositive motion under Rule 56 may be filed more than

    ten (10) days before the above date without leave of the Court.

                    (b)     Concise Statement of Facts Requirement.          Any motion for

    summary judgment shall be accompanied by a separate concise statement, not to exceed

    six (6) pages, which details each material fact which the moving party contends is

    essential for the Court’s resolution of the summary judgment motion (not the entire case)

    and as to which the moving party contends there is no genuine issue to be tried. Each fact

    shall be set forth in a separate numbered paragraph and shall be supported by specific

    citation(s) to the record.

                    Any party opposing the motion shall include with its opposing papers a

    response to the moving party’s concise statement, not to exceed six (6) pages, which

    admits or disputes the facts set forth in the moving party’s concise statement on a

    paragraph-by-paragraph basis. To the extent a fact is disputed, the basis of the dispute

    shall be supported by specific citation(s) to the record. Failure to respond to a fact

    presented in the moving party’s concise statement of facts shall indicate that fact is not in

    dispute for purposes of summary judgment. The party opposing the motion may also

    include with its opposing papers a separate concise statement, not to exceed four (4)

    pages, which sets forth material facts as to which the opposing party contends there is a

    genuine issue to be tried. Each fact asserted by the opposing party shall also be set forth

    in a separate numbered paragraph and shall be supported by specific citation(s) to the

    record.




                                                10
Case 1:19-cv-01868-MN Document 23 Filed 02/03/20 Page 11 of 13 PageID #: 388




                     The moving party shall include with its reply papers a response to the

      opposing party’s concise statement of facts, not to exceed four (4) pages, on a paragraph-

      by-paragraph basis. Failure to respond to a fact presented in the opposing party’s concise

      statement of facts shall indicate that fact remains in dispute for purposes of summary

      judgment.

                     (c)     Page limits combined with Daubert motion page limits. Each

  party is permitted to file as many case dispositive motions as desired provided, however, that

  each SIDE will be limited to a combined total of 40 pages for all opening briefs, a combined

  total of 40 pages for all answering briefs, and a combined total of 20 pages for all reply briefs

  regardless of the number of case dispositive motions that are filed. In the event that a party

  files, in addition to a case dispositive motion, a Daubert motion to exclude or preclude all or

  any portion of an expert’s testimony, the total amount of pages permitted for all case dispositive

  and Daubert motions shall be increased to 50 pages for all opening briefs, 50 pages for all

  answering briefs, and 25 pages for all reply briefs for each SIDE. 1

              16.    Applications by Motion. Except as otherwise specified herein, any

      application to the Court shall be by written motion. Any non-dispositive motion should

      contain the statement required by Local Rule 7.1.1.

             17.     Motions in Limine. Motions in limine shall not be separately filed. All in

      limine requests and responses thereto shall be set forth in the proposed pretrial order.

      Each SIDE shall be limited to three (3) in limine requests, unless otherwise permitted by



  1
   The parties must work together to ensure that the Court receives no more than a total of 250
  pages (i.e., 50 + 50 + 25 regarding one side’s motions, and 50 + 50 + 25 regarding the other
  side’s motions) of briefing on all case dispositive motions and Daubert motions that are
  covered by this scheduling order and any other scheduling order entered in any related case
  that is proceeding on a consolidated or coordinated pretrial schedule.



                                                 11
Case 1:19-cv-01868-MN Document 23 Filed 02/03/20 Page 12 of 13 PageID #: 389




    the Court. The in limine request and any response shall contain the authorities relied

    upon; each in limine request may be supported by a maximum of three (3) pages of

    argument, may be opposed by a maximum of three (3) pages of argument, and the side

    making the in limine request may add a maximum of one (l) additional page in reply in

    support of its request. If more than one party is supporting or opposing an in limine

    request, such support or opposition shall be combined in a single three (3) page

    submission (and, if the moving party, a single one (1) page reply), unless otherwise

    ordered by the Court. No separate briefing shall be submitted on in limine requests, unless

    otherwise permitted by the Court.

           18.    Pretrial Conference. On 6HSWHPEHU, will hold a pretrial

    conference inCourt with counsel beginning at SP. Unless otherwise ordered by

    the Court, the parties should assume that filing the pretrial order satisfies the

    pretrial disclosure requirement of Federal Rule of Civil Procedure 26(a)(3). The parties

    shall file with the Court the joint proposed final pretrial order in compliance with Local

    Rule 16.3(c) and the Court’s Preferences and Procedures for Civil Cases not later than

    seven (7) days before the pretrial conference. Unless otherwise ordered by the Court,

    the parties shall comply with the timeframes set forth in Local Rule 16.3(d) (1)-(3) for

    the preparation of the joint proposed final pretrial order.

                   The parties shall provide the Court two (2) double-sided courtesy copies of

    the joint proposed final pretrial order and all attachments. The proposed final pretrial

    order shall contain a table of contents.

           19.    Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to

    be tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1 the parties should file (i)




                                                12
Case 1:19-cv-01868-MN Document 23 Filed 02/03/20 Page 13 of 13 PageID #: 390




    proposed voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv)
                            VHYHQ 
    special verdict forms three (3) business days before the final pretrial conference. This

    submission shall be accompanied by a courtesy copy containing electronic files of these

    documents, in Microsoft Word format, which may be submitted by e-mail to

    mn_civil@ded.uscourts.gov.

            20.     Trial. This matter is scheduled for a 3-5 day jury trial beginning at 9:30

    a.m. on 6HSWHPEHU, with the subsequent trial days beginning at 9:00 a.m. Until

    the case is submitted to the jury for deliberations, the jury will be excused each day at

    4:30 p.m. The trial will be timed, as counsel will be allocated a total number of hours in

    which to present their respective cases.

            21.     Judgment on Verdict and Post-Trial Status Report. Within seven (7) days

    after a jury returns a verdict in any portion of a jury trial, the parties shall jointly submit

    a form of order to enter judgment on the verdict. At the same time, the parties shall submit

    a joint status report, indicating among other things how the case should proceed and

    listing any post-trial motions each party intends to file.

            22.     Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are

    limited to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and

    10 pages of reply briefs relating to any post-trial motions filed by that side, no matter

    how many such motions are filed.


                                                   7KH
                                                   7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                                     H +RQR
                                                          QRRUDEOH0DU\HOOHQ1RUHLND
                                                   8QLWHG6WDWHV'LVWULFW-XGJH
                                                   8 LW G 6W W 'L W L W - G




                                                 13
